Citation Nr: 0949070	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for 
dental treatment purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1957 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from October 1957 to March 
1961.  It is established from previous claims that his 
service treatment records (STRs) are missing and presumed to 
have been destroyed in the fire at the National Personnel 
Records Center (NPRC).  Additional efforts in regard to the 
current claim have resulted in the same finding.  

The Veteran submitted a claim for entitlement to service 
connection for a dental disorder for treatment purposes that 
was received at the RO in April 2006.  He stated that "I 
request to have the VA take care of my dental problems (caps) 
which is now causing me severe pain.  This is a recurrence 
from my time on active duty."  He said he submitted a copy 
of his medical records that would show he had severe tooth 
trouble.

Associated with the claims folder is a copy of the Veteran's 
separation physical examination on Standard Form (SF) 88, 
dated in February 1961.  The dental section of the form is 
completed with comments of a Class II, Type 3 examination.  
The findings, as recorded in block 44, show restorable teeth 
for #9 and # 32 and a missing tooth at #19.  

Block 73 of the SF-88 contains comments from the examiner 
that appear to be responses to conditions listed by the 
Veteran.  In regard to dental issues, the examiner noted that 
"severe tooth trouble" referred to routine dental care.  

The RO wrote to the Veteran and informed him that his claim 
was being forwarded to the VA medical facility nearest his 
home in May 2006.  The Veteran was informed that that the 
medical facility had jurisdiction for claims concerning 
dental treatment and compensation for bony abnormalities of 
the jaw.  The Veteran was further instructed to contact the 
medical facility should he have any questions.  Finally, the 
letter advised the Veteran that a copy of the letter was 
being provided to The American Legion as the Veteran's 
representative.  The Board notes that the information 
available in the claims folder reflects that Disabled 
American Veterans (DAV) have been the Veteran's designated 
representative since July 1994.  

Associated with the claims folder is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, dated May 24, 2006.  
It appears it was originated by the VA medical center (VAMC) 
in Gainesville, Florida.  The form was a request to the RO 
for a dental rating.  The form is annotated that a dental 
rating is attached in July 2006.  

There is no indication in the claims folder of any action 
taken by the VAMC in Gainesville in regard to the Veteran's 
claim for dental treatment.

The RO issued a rating decision that denied the Veteran 
entitlement to dental treatment in September 2006.  Notice of 
the rating action was provided by the RO in September 2006.  
The Veteran submitted his notice of disagreement (NOD) in 
December 2006.  

The Veteran was issued a statement of the case (SOC) in 
September 2007.  His substantive appeal was received in 
October 2007.  The Veteran related in his appeal, for the 
first time, that he suffered dental trauma in service by way 
of a fight and that he received treatment for three to four 
weeks for damage to his top teeth.  The Veteran provided 
other contentions of having been hit in the mouth as a result 
of fights and while playing football in later statements and 
testimony.  He denied receiving any treatment after the 
fights.  However, he did say that he later developed 
abscesses to his top front teeth that he believed was related 
to being hit in a fight while stationed at Ramey Air Force 
Base (AFB) in Puerto Rico.  He said he received treatment for 
the abscesses at the base in 1960.

The RO attempted to develop treatment records from the base 
hospital for the Veteran in 1960.  Records were received from 
the NPRC to show a three-day period of hospitalization at 
Ramey AFB hospital in late November, early December 1960.  
The Veteran was treated for acute gastroenteritis and common 
cold.  

The Veteran later testified in March 2009 that he was treated 
at the hospital at Ramey AFB in 1959.  In light of the 
missing STRs, a request for records for that time must be 
made.

In reviewing the development of this claim, the Board notes 
that the RO has not complied with the pertinent provisions of 
M21-1R in how claims for dental treatment are to be 
processed.  See M21-1R, Part III, Subpart v., 7.C., 
pertaining to the processing of dental claims.  The governing 
provisions require that claims for treatment be referred to a 
Veterans Health Administration (VHA) facility for processing.  
The provisions further allow that the eligibility decision be 
issued from that facility in cases involving treatment.  As 
noted, the RO prepared a rating decision on the issue of 
entitlement to dental treatment and provided notice of the 
rating action directly to the Veteran.  

The Board requires further development in this case.  In that 
regard, the VAMC in Gainesville must be contacted and asked 
to provide any information they have in regard to the 
Veteran's claim for treatment.  This would include 
correspondence with the Veteran, any pertinent 
treatment/examination records, or a VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care that 
the Veteran may have submitted and any decision made 
regarding the Veteran's eligibility for treatment.

In addition, the evidence of record is not sufficient to make 
a determination at this point.  The Veteran initially said he 
wanted treatment for caps on his teeth.  He testified at his 
hearing in March 2009 that he had had his teeth pulled.  This 
appeared to be many years earlier and the Veteran said he 
could not get the records.  He said he had the teeth pulled 
in order to get a "full plate" rather than continue with a 
partial.  Given the written statement from the Veteran and 
his testimony about his teeth being pulled, it is not 
possible to assess the Veteran's dental status without an 
examination.  

Finally, the rating decision of September 2006 stated that 
the Veteran had been provided the notice required under the 
Veterans Claims Assistance Act of 2000 (VCAA) in May 2006.  
However, the referenced letter provided no VCAA-related 
notice to the Veteran.  The letter merely informed him that 
his claim for dental treatment was referred to the VA 
facility nearest his home.  Notice of how to establish 
entitlement to dental treatment must be provided on remand, 
unless previously accomplished by the Gainesville VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action for a dental treatment 
claim, as required by 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009), are fully 
complied with and satisfied.  

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided dental 
treatment to him since service.  The RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran, and that are available, that 
have not been previously secured and 
associate them with the claims folder.  

The Veteran should be asked to identify 
the source of his dentures that he 
testified to having at his hearing in 
March 2009.

3.  The RO must contact the VAMC in 
Gainesville and obtain any administrative 
and medical/dental records for the 
Veteran.  This would include any 
correspondence related to the claim for 
dental treatment and any decisions made 
by the Medical Administrative Service in 
that regard.  

4.  The RO should contact the appropriate 
agency to obtain any available treatment 
records for the Veteran for treatment 
provided to him at Ramey AFB in 1959.  

5.  Upon completion of the above, the RO 
should arrange for the Veteran to undergo 
a VA dental examination to determine the 
nature, extent and etiology of all 
current dental conditions, if any.  The 
claims folder and copy of this remand 
must be made available to the examiner 
and review of the same must be noted in 
the examination report.  

The examiner should include a detailed 
description of any currently present 
dental condition, to include designation 
of the precise teeth involved.  The 
examiner is advised that the Veteran has 
provided several descriptions of facial 
trauma that he maintains occurred during 
service.  These have included hitting his 
face on the ground while being tackled 
while playing football, being struck in 
the face during fights and, in one 
instance, receiving a blow to the face 
from a hammer during a fight.  The 
Veteran also alleges having developed 
abscesses of his top front teeth as a 
result of trauma from a fight.  He has 
said the abscesses required several weeks 
of treatment.

With respect to each currently present 
dental condition, the examiner should 
also identify any treatment which is 
reasonably necessary for the correction 
of the condition.  With respect to each 
dental condition identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that such dental condition was caused 
by trauma in service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


